—■ On February 10, 1964 this court handed down its decision on this appeal, affirming an order dismissing a writ of habeas corpus. On the following day the court received a letter from appellant in which he seeks to substitute his brief pro se in lieu of the brief previously submitted by his assigned counsel. The appellant’s letter will be treated as a motion for reargument. The motion is granted. The appeal is directed to be placed on the calendar for the April Term, commencing March 30, 1964, for reargument. Appellant is directed to file two copies of his typewritten brief pro se and to serve one copy upon the Attorney-General of the State of New York on or before March 16, 1964. Kleinfeld, Acting P. J., Christ, Brennan and Hill, JJ., concur.